900 So.2d 732 (2005)
Tibor STERNBERG and Sandra Sternberg, Appellants,
v.
ALLSTATE INSURANCE COMPANY, Appellee.
No. 4D04-917.
District Court of Appeal of Florida, Fourth District.
April 27, 2005.
Steven Warm of the Law Offices of Steven Warm, Boca Raton, for appellants.
Richard A. Sherman, Sr., of the Law Offices of Richard A. Sherman, P.A., Fort Lauderdale, and Heidi S. Reiff of the Law Offices of Lawrence J. Signori, West Palm Beach, for appellee.
PER CURIAM.
The plaintiffs, Tibor and Sandra Sternberg, appeal from the final judgment entered upon a jury verdict against them in their action for uninsured motorist coverage against Allstate Insurance Company. They raise three points on appeal and we affirm on all points. We choose to address only one.
The Sternbergs argue that the trial court erred in requiring them to prove a permanent injury under sections 627.727(7) and 627.737(2), Florida Statutes (1999). They assert that, under the statutes, permanency is not a prerequisite to recovery of non-economic damages from a party's uninsured motorist carrier for injuries caused by an uninsured motorist without liability or PIP coverage. This point is controlled by State Farm Mutual Automobile Insurance Co. v. Dixon, 732 So.2d 1 (Fla. 3d DCA 1999), which held that if the policy providing UM coverage limited coverage for non-economic damages to injuries as described in section 627.737(2), then permanency is an issue which must be decided by the jury.
Affirmed.
GUNTHER, POLEN and HAZOURI, JJ., concur.